Case 3:19-cv-00637-MAS-LHG Document 42-1 Filed 12/17/20 Page 1 of 4 PageID: 413




                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
 --------------------------------------------------------------- x

 MICROBILT CORPORATION

                                             Plaintiff,

                      - against -                                    Civil Action No. 3:19-cv-00637

 BAIL INTEGRITY SOLUTIONS, INC. and
 THOMAS BRIAN SHIRAH in his individual
 capacity; ABC COMPANIES (1-10), JOHN and
 JANE DOES (1-10)

                                              Defendants.
 --------------------------------------------------------------- x

 MICROBILT’S MOTION AND MEMORANDUM IN SUPPORT FOR LEAVE TO FILE
                       EXHIBITS UNDER SEAL

         Plaintiff MicroBilt Corporation (“MicroBilt”) requests that the Court file Exhibits D, E,

 H, I, J, and K to Defendants’ Motion for Partial Summary Judgment [Doc. No. 40] under seal.

 As grounds for this Motion, MicroBilt states the following:

         The below Exhibits all contain confidential and sensitive business data that should not be

 shared with the public or MicroBilt’s competitors. They include MicroBilt pricing and contracts,

 applications from the Defendants, including Defendant Mr. Shirah’s PII, and sensitive emails

 MicroBilt emails regarding the investigation of the allegations in this case. Exhibits H, I, J, and

 K have all been designated Confidential by MicroBilt pursuant to the Protective Order entered by

 this Court on February 6, 2020 [Doc. No. 27]. Exhibits D and E contain references to those

 Confidential documents. They are attached to the Defendants’ Motion for Partial Summary

 Judgment in the instant action, filed on December 14, 2020.




 15969129v1
Case 3:19-cv-00637-MAS-LHG Document 42-1 Filed 12/17/20 Page 2 of 4 PageID: 414




 Exhibits:

     1) Exhibit D: Excerpts of Deposition Testimony of Walter Wojciechowski, as Corporate

 Representative of MicroBilt, containing references to documents that have been Confidential;

     2) Exhibit E: Excerpts of Deposition Testimony of Matthew Roesly containing references to

 documents that have been designated Confidential;

     3) Exhibit H: Letter of Intent between Bail Integrity Solutions, Inc. and MicroBilt

 Corporation;

     4) Exhibit I: Bail Integrity Solutions, Inc. Application for Access to Consumer Reports and

 FCRA Related Data;

     5) Exhibit J: Bail Integrity Solutions, Inc. User Agreement with MicroBilt Corporation;

     6) Exhibit K: Emails Between MicroBilt Corporation and Bail Bond Technologies, which

 included sensitive business data and information about MicroBilt Technology.

    Disclosure of such non-public personally identifiable and proprietary information will result

 in the serious injury to MicroBilt and other persons whose information is disclosed if said

 documents are not sealed. Less restrictive alternative to the relief sought are not available. This

 Court has previously ordered three of these Exhibits (H, I, and J) sealed when filed with the

 Complaint via Order dated March 2, 2019 [Doc No. 12].

         For the foregoing reasons, MicroBilt requests that this Motion be granted and that the

 above referenced Exhibits be filed under seal by the Clerk of Court. MicroBilt further requests

 that it be awarded its attorneys’ fees and costs for having to seek the sealing of these exhibits.

 The exhibits were initially filed in violation of the Court’s Protective Order.




                                                   2
 15969129v1
Case 3:19-cv-00637-MAS-LHG Document 42-1 Filed 12/17/20 Page 3 of 4 PageID: 415




         Counsel for Defendant initially consented to the filing of this motion but when apprised

 of the fact that Plaintiff would be seeking attorneys’ fees and costs, Mr. Hilliard indicated he

 does not consent.

         Respectfully submitted this 17th day of December, 2020.

                                             Respectfully submitted,

                                             /s/ Gene M. Burd
                                             Gene M. Burd (NJ Bar No. 034111997)
                                             FisherBroyles, LLP
                                             1200 G Street NW
                                             Suite 800
                                             Washington, DC 20005
                                             (202) 750-0529
                                             gene.burd@fisherbroyles.com


                                             and

                                             Jeffrey S. Jacobovitz (admitted pro hac vice)
                                             Arnall Golden Gregory LLP
                                             1775 Pennsylvania Avenue NW
                                             Suite 1000
                                             Washington, D.C. 20006
                                             (202) 677-4056
                                             Jeffrey.Jacobovitz@agg.com

                                             Counsel for the Plaintiff MicroBilt Corporation




                                                3
 15969129v1
Case 3:19-cv-00637-MAS-LHG Document 42-1 Filed 12/17/20 Page 4 of 4 PageID: 416




                                  CERTIFICATE OF SERVICE

         The attorney whose name appears below certifies that he has this day served Plaintiffs with

 this MOTION AND MEMORANDUM IN SUPPORT FOR LEAVE TO FILE EXHIBITS

 UNDER SEAL by causing a copy to be filed, via electronic filing, with the Clerk of Court via

 CM/ECF, which will send notification to the registered attorney of record that that the document has

 been filed and is available for viewing and downloading via electronic mail to:

                                              Craig S. Hilliard
                                             Stark & Stark, P.C.
                                              993 Lenox Drive
                                         Lawrenceville, NJ 08648
                                               (609) 895-7349
                                      Email: chilliard@stark-stark.com



                                                       /s/ Gene M. Burd
                                                       Gene M. Burd




 15969129v1
